COURT OF APPEALS
REBECA C. MARTINEZ              FOURTH COURT OF APPEALS DISTRICT               MICHAEL A. CRUZ,
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                 CLERK OF COURT
PATRICIA O. ALVAREZ                  300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                 SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                       WWW.TXCOURTS.GOV/4THCOA.ASPX                      TELEPHONE
BETH WATKINS                                                                      (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                               FACSIMILE NO.
  JUSTICES                                                                        (210) 335-2762


                                         June 24, 2021

         Rachel A. Ekery                               Honorable Solomon Casseb, III
         ALEXANDER DUBOSE                              Judge, 288th District Court
         JEFFERSON & TOWNSEND, LLP                     Bexar County Courthouse
         515 Congress Ave., Suite 2350                 100 Dolorosa, 4th Floor
         Austin, TX 78701                              San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

         Lauren A. Valkenaar                           Nicholas Bacarisse
         Chasnoff Mungia Valkenaar Pepping             Alexander Dubose Jefferson &
         & Stribling, LLP                              Townsend
         1020 N.E. Loop 410, Suite 150                 515 Congress Ave., Suite 2350
         San Antonio, TX 78209                         Austin, TX 78701
         * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

         Ron H. Moss                                   Mukul Kelkar
         Winstead PC                                   Dentons US LLP
         401 Congress Ave Ste 2100                     1221 McKinney St., Suite 1900
         Austin, TX 78701-3798                         Houston, TX 77010-2006
         * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

         Barry A. Chasnoff                             Adrianna Jimenez
         Chasnoff Mungia Valkenaar Pepping             Chasnoff Mungia Valkenaar
         & Stribling, LLP                              Pepping & Stribling, LLP
         1020 N.E Loop 410, STE. 150                   1020 NE Loop 410 Ste 150
         San Antonio, TX 78205                         San Antonio, TX 78209-2302
         * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

         Elliot Clark                                  Glenn A. Ballard, Jr.
         Winstead PC                                   Dentons US LLP
         401 Congress Ave., Suite 2100                 1221 McKinney St., Suite 1900
         Austin, TX 78701                              Houston, TX 77010-2006
         * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

         Blake Stribling                               Wallace B. Jefferson
         Chasnoff Mungia Valkenaar Pepping             Alexander Dubose Jefferson &
         & Stribling, LLP                              Townsend LLP
         1020 NE Loop 410 Ste 150                      515 Congress Ave., Suite 2350
         San Antonio, TX 78209-2302                    Austin, TX 78701
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

Adam Kiehne                                     David Wilson
Chasnoff Mungia Valkenaar Pepping               Winstead PC
& Stribling, LLP                                401 Congress Ave Ste 2100
1020 NE Loop 410 Ste 150                        Austin, TX 78701-3798
San Antonio, TX 78209-2302                      * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

RE:    Court of Appeals Number: 04-21-00244-CV
       Trial Court Case Number:       2021CI04574
       Style: In re Electric Reliability Council of Texas, Inc., and William L.
       Magness


        Enclosed please find the order which the Honorable Court of Appeals has
issued in reference to the above styled and numbered cause.

       If you should have any questions, please do not hesitate to contact me.


                                            Very truly yours,
                                            MICHAEL A. CRUZ, Clerk of Court


                                            ______________________
                                            Cecilia Phillips
                                            Deputy Clerk, Ext. 5-3221


cc: Mary Angie Garcia (DELIVERED VIA E-MAIL)
                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 24, 2021

                                            No. 04-21-00242-CV

      ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC. and William L. Magness,
                               Appellants

                                                       v.

                                              CPS ENERGY,
                                                Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-04574
                          Honorable Solomon Casseb, III, Judge Presiding

                                            No. 04-21-00244-CV

    IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC. and William L. Magness

                                     Original Mandamus Proceeding1

                                                   ORDER

        On June 15, 2021, Electric Reliability Council of Texas, Inc. and William L. “Bill”

Magness (collectively, “ERCOT”) filed an interlocutory appeal, and it was assigned Cause

Number 04-21-00242-CV. That same day, ERCOT filed a petition for writ of mandamus, and it

was assigned Cause Number 04-21-00244-CV. Both cases challenge the trial court’s order

denying ERCOT’s plea to the jurisdiction. The petition for writ of mandamus also challenges

the trial court’s order denying ERCOT’s amended motion to transfer venue. In its petition,

ERCOT asserts that the petition and the interlocutory appeal present largely identical arguments,

1
 This proceeding in Cause No. 04-21-00244-CV arises out of Cause No. 2021-CI-04574, styled CPS Energy v.
Electric Reliability Council of Texas, Inc. and William L. Magness, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Solomon Casseb, III presiding.
and it requests that we consolidate the two proceedings for decision for the sake of efficiency.

On June 22, 2021, ERCOT filed a motion to consolidate, in which it further states its argument

for consolidation. ERCOT notes in its motion that CPS Energy, the appellee in Cause Number

04-21-00242-CV and the real party in interest in Cause Number 04-21-244-CV, is opposed to the

motion. We ORDER CPS Energy to respond to the motion to consolidate on or before June

28, 2021. See TEX. R. APP. P. 10.3(a)(3).

        On June 21, 2021, CPS Energy filed an “Emergency Motion for a Temporary Order to

Extend Temporary Restraining Order and For Expedited Consideration” in Cause Number 21-

242-CV. The motion references a “Second Agreed Extended Temporary Restraining Order,”

entered by the trial court, which states that the prohibitions stated in that TRO expire on June 25,

2021.    CPS Energy argues in its emergency motion that the expiration of the TRO is

automatically stayed during the pendency of the interlocutory appeal, but “out of an abundance

of caution,” CPS Energy seeks an order under Rule 29.3 of the Texas Rules of Appellate

Procedure to extend the trial court’s TRO. See TEX. R. APP. P. 29.3; see also TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(b) (providing for automatic stays of all trial court proceedings for

certain interlocutory appeals). On June 22, 2021, ERCOT filed a letter with this court, in which

it expressly agreed that it would refrain from taking any of the actions prohibited by the TRO

before July 15, 2021, unless this court denies CPS Energy’s motion before that date. On June

23, 2021, ERCOT filed a response in opposition to the motion, in which ERCOT references H.B.

4492 and S.B. 1580, signed into law on June 16, 2021, and June 18, 2021, respectively. ERCOT

argues, among other things, that the new laws, “address the subject matter of CPS’s suit” and

“probably moot much or all of CPS’s lawsuit.” In its response, ERCOT suggests the briefing

schedule, which we now order. We ORDER CPS Energy to file a reply brief, on or before

June 30, 2021, specifically addressing, among other things, CPS Energy’s right to relief

under H.B. 4492 and S.B. 1580. We ORDER ERCOT to file a sur-reply brief, on or before

July 7, 2021, addressing CPS Energy’s right to relief under H.B. 4492 and S.B. 1580.
       All other deadlines in the appeals are unaffected by this order. These other deadlines

include the deadline of June 25, 2021, to file the clerk’s record in Cause Number 04-21-242-CV,

see TEX. R. APP. P. 35.1(b), and ERCOT’s deadline of July 6, 2021, to file a response to CPS

Energy’s motion to dismiss both appeals, which CPS Energy filed on June 23, 2021. See TEX. R.

APP. P. 4.1(a), 10.3(a).

       It is so ORDERED on June 24, 2021.

                                                                     PER CURIAM


       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court
                                               MINUTES
                                            Court of Appeals
                                     Fourth Court of Appeals District
                                           San Antonio, Texas

                                                June 24, 2021

                                            No. 04-21-00242-CV

      ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC. and William L. Magness,
                               Appellants

                                                       v.

                                              CPS ENERGY,
                                                Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-04574
                          Honorable Solomon Casseb, III, Judge Presiding

                                            No. 04-21-00244-CV

    IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC. and William L. Magness

                                     Original Mandamus Proceeding2

                                                   ORDER

        On June 15, 2021, Electric Reliability Council of Texas, Inc. and William L. “Bill”

Magness (collectively, “ERCOT”) filed an interlocutory appeal, and it was assigned Cause

Number 04-21-00242-CV. That same day, ERCOT filed a petition for writ of mandamus, and it

was assigned Cause Number 04-21-00244-CV. Both cases challenge the trial court’s order

denying ERCOT’s plea to the jurisdiction. The petition for writ of mandamus also challenges

the trial court’s order denying ERCOT’s amended motion to transfer venue. In its petition,

ERCOT asserts that the petition and the interlocutory appeal present largely identical arguments,

and it requests that we consolidate the two proceedings for decision for the sake of efficiency.

On June 22, 2021, ERCOT filed a motion to consolidate, in which it further states its argument

for consolidation. ERCOT notes in its motion that CPS Energy, the appellee in Cause Number

2
 This proceeding in Cause No. 04-21-00244-CV arises out of Cause No. 2021-CI-04574, styled CPS Energy v.
Electric Reliability Council of Texas, Inc. and William L. Magness, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Solomon Casseb, III presiding.
04-21-00242-CV and the real party in interest in Cause Number 04-21-244-CV, is opposed to the

motion. We ORDER CPS Energy to respond to the motion to consolidate on or before June

28, 2021. See TEX. R. APP. P. 10.3(a)(3).

        On June 21, 2021, CPS Energy filed an “Emergency Motion for a Temporary Order to

Extend Temporary Restraining Order and For Expedited Consideration” in Cause Number 21-

242-CV. The motion references a “Second Agreed Extended Temporary Restraining Order,”

entered by the trial court, which states that the prohibitions stated in that TRO expire on June 25,

2021.    CPS Energy argues in its emergency motion that the expiration of the TRO is

automatically stayed during the pendency of the interlocutory appeal, but “out of an abundance

of caution,” CPS Energy seeks an order under Rule 29.3 of the Texas Rules of Appellate

Procedure to extend the trial court’s TRO. See TEX. R. APP. P. 29.3; see also TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(b) (providing for automatic stays of all trial court proceedings for

certain interlocutory appeals). On June 22, 2021, ERCOT filed a letter with this court, in which

it expressly agreed that it would refrain from taking any of the actions prohibited by the TRO

before July 15, 2021, unless this court denies CPS Energy’s motion before that date. On June

23, 2021, ERCOT filed a response in opposition to the motion, in which ERCOT references H.B.

4492 and S.B. 1580, signed into law on June 16, 2021, and June 18, 2021, respectively. ERCOT

argues, among other things, that the new laws, “address the subject matter of CPS’s suit” and

“probably moot much or all of CPS’s lawsuit.” In its response, ERCOT suggests the briefing

schedule, which we now order. We ORDER CPS Energy to file a reply brief, on or before

June 30, 2021, specifically addressing, among other things, CPS Energy’s right to relief

under H.B. 4492 and S.B. 1580. We ORDER ERCOT to file a sur-reply brief, on or before

July 7, 2021, addressing CPS Energy’s right to relief under H.B. 4492 and S.B. 1580.

        All other deadlines in the appeals are unaffected by this order. These other deadlines

include the deadline of June 25, 2021, to file the clerk’s record in Cause Number 04-21-242-CV,

see TEX. R. APP. P. 35.1(b), and ERCOT’s deadline of July 6, 2021, to file a response to CPS
Energy’s motion to dismiss both appeals, which CPS Energy filed on June 23, 2021. See TEX. R.

APP. P. 4.1(a), 10.3(a).

       It is so ORDERED on June 24, 2021.

                                                                   PER CURIAM


       ATTESTED TO: /s/ Michael A. Cruz
                    MICHAEL A. CRUZ,
                    Clerk of Court




ENTERED THIS 24TH DAY OF JUNE, 2021.